Citation Nr: 0722144	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from December 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

There is no competent evidence of record showing a current 
diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  If VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence that corroborates the veteran's 
testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see 
also Gaines v. West, 11 Vet. App. 353 (1998) (specific 
finding required as to whether the veteran engaged in combat 
with the enemy).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran seeks service connection for PTSD.  He served as 
an Airport Control Operator in the Navy from December 1960 to 
December 1962, predating the Vietnam Era by approximately two 
years.  His August 2002 claim alleges that his aircraft 
transported dead bodies from Vietnam and that his duties 
included inspecting each aircraft (which often contained body 
bags) as they returned from Vietnam.  In his March 2004 
substantive appeal, the veteran claims to have dreams and 
flashbacks of bodies laying on the floor of the aircraft.  
Service personnel records indicate he received no 
decorations, medals, badges, commendations, citations, or 
campaign ribbons.  In addition, there is no indication that 
the veteran served in the Republic of Vietnam.  

Furthermore, review of the record finds no diagnosis of PTSD, 
the first requirement for establishing service connection.  
38 C.F.R. § 3.304(f); see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (a service connection claim requires evidence 
of a current disability.  Initially, the Board recognizes the 
veteran's personal belief that he has PTSD as a result of his 
activities and experiences in service.  However, as a lay 
person, the veteran is not competent to offer an opinion as 
to whether he has a psychiatric disorder or what the 
appropriate diagnosis is.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

The veteran's service medical records contain no complaint 
of, treatment for, or diagnosis of a psychological disorder.  
The veteran's December 1962 separation examination indicated 
that his psychiatric condition was normal and that he did not 
show any personality deviation.  The veteran underwent 
another examination in April 1966 for assignment to a drill 
pay unit.  His psychiatric condition was again negative for a 
psychiatric condition or personality deviation.  

VA outpatient treatment records also show no diagnosis of 
PTSD.  In June 2002, the veteran was found to be alert, 
oriented, and in no apparent distress.  In July 2002, the 
veteran was found to be alert; oriented as to person, place, 
and time; cooperative; and calm.  In August 2002, the veteran 
visited a VA staff psychologist, exhibiting depressed affect 
and complaining of recent anxiety attacks.  The veteran 
related to the staff psychologist that he was having thoughts 
about body bags in Vietnam.  The staff psychologist discussed 
the veteran's depression with him and they concluded that his 
condition was situational and related to everything the 
veteran had to deal with involving his recent lung cancer 
diagnosis and treatment.  The remainder of the VA outpatient 
treatment records generally reflect treatment for physical 
ailments, including lung cancer and diabetes mellitus, and 
are negative for any diagnosis of PTSD.  

In summary, there is no competent evidence of a current 
diagnosis of PTSD, as is required by regulation.  38 C.F.R. § 
3.304(f).  Therefore, the Board finds that the preponderance 
of the evidence is against service connection for PTSD.  38 
U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
August 2002, as well as in the January 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the November 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was informed to send any evidence in his possession 
which he felt would support his claim by correspondence dated 
August 2002.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, although the veteran was not 
explicitly notified about disability ratings and effective 
dates as they pertain to his claim, these issues are rendered 
moot by the fact that the Board has decided that entitlement 
to service connection is not warranted.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided lay 
evidence in the form of his own written statements.  As there 
is no indication of outstanding evidence, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.



ORDER

Service connection for PTSD is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


